                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

 LISA BARBOUNIS                              :
                                             :
                       Plaintiff,            :
 -vs-                                        :       CIVIL ACTION NO. 2:19-cv-05030-JDW
                                             :
 THE MIDDLE EAST FORUM,                      :
 DANIEL PIPES (individually),                :
 GREGG ROMAN (individually), and             :
 MATTHEW BENNETT (individually)              :
                                             :
                       Defendants.           :

        DEFENDANT’S MOTION FOR ENTRY OF CONFIDENTIALITY ORDER


        Defendant The Middle East Forum, by its attorneys, Cozen O’Connor, hereby moves this

Honorable Court for entry of the Proposed Confidentiality Order attached hereto as Exhibit A,

and in support thereof offer the accompanying Memorandum of Law.

                                            /s/ David J. Walton
                                            David J. Walton, Esquire
                                            Leigh Ann Benson, Esquire
                                            COZEN O’CONNOR
                                            One Liberty Place
                                            1650 Market Street
                                            Philadelphia, PA 19103
                                            P: (215) 665-5547
                                            F: (215) 701-2110
                                            Email: dwalton@cozen.com
                                                   lbenson@cozen.com

                                            Attorneys for Defendant
                                            The Middle East Forum

Dated: June 8, 2020




                                                 2
                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

    LISA BARBOUNIS                                    :
                                                      :
                            Plaintiff,                :
    -vs-                                              :       CIVIL ACTION NO. 2:19-cv-05030-JDW
                                                      :
    THE MIDDLE EAST FORUM,                            :
    DANIEL PIPES (individually),                      :
    GREGG ROMAN (individually), and                   :
    MATTHEW BENNETT (individually)                    :
                                                      :
                            Defendants.               :

           DEFENDANT THE MIDDLE EAST FORUM’S MEMORANDUM OF LAW IN
           SUPPORT OF ITS MOTION FOR ENTRY OF CONFIDENTIALITY ORDER

            Defendant The Middle East Forum (“The Forum” or “Defendant”), through its counsel,

hereby respectfully moves this Court for the entry of the Confidentiality Order attached hereto as

Exhibit A, and in support thereof avers as follows:

                                                 Introduction

            Defendant The Middle East Forum (“Defendant” or the “Forum”) moves for the entry of

the Confidentiality Order (the “Confidentiality Order”) attached hereto as Exhibit A

                                            Factual Background

            Plaintiff Ms. Lisa Barbounis is a former employee of The Forum who has brought an

action against it and its Director, Mr. Gregg Roman, alleging sexual harassment and

discrimination and retaliation. Ms. Barbounis is one of four former employees who filed claims

for harassment, discrimination, and retaliations in this Court in 2019. Ms. Barbounis’ counsel,

Seth Carson, Esq., is representing two of the other plaintiffs. 1



1
  In the matter McNulty v. The Middle East Forum, et al., 2:19-cv-05029, currently pending before the Honorable
Anita B. Brody, Mr. Carson is representing plaintiff Ms. Patricia McNulty. In the matter Brady v. The Middle East
Forum, et al., 2:19-cv-05082, Mr. Carson is representing plaintiff Ms. Caitriona Brady. Cozen O’Connor is
representing The Forum in each of these actions. The fourth action, O’Brien v. The Middle East Forum, et al., 2:19-

                                                          3
        The Forum is a Philadelphia-based think tank which promotes American interests in the

Middle East and protects Western values from Middle Eastern threats. In the Middle East, the

Forum focuses on ways to defeat radical Islam; works for Palestinian acceptance of Israel;

develops strategies to contain Iran; and deals with advancing anarchy. In the United States, The

Forum emphasizes the danger of lawful Islamism; protects the freedoms of anti-Islamist authors

and activists; and works to improve Middle East studies. The Forum, given its work, has been

targeted by radical Islamic groups. It has, in the past, received threats from Al-Qaeda and ISIS.

The Forum’s work therefore is highly confidential and The Forum goes to great lengths to

protect its work and its employees. Some employees have gone so far as to change their names

in order to protect themselves while carrying out The Forum’s work.

        Given the highly confidential nature of The Forum’s work, it was imperative at the

earliest stage of this Action, and the related actions, that the parties discuss and agree to a

Confidentiality Order. On February 19, 2020, counsel for The Forum, Leigh Ann Benson, Esq.,

first sent a series of proposed confidentiality orders to Plaintiff’s counsel, Seth Carson, Esq. The

proposed confidentiality orders pertained to this Action and the two other actions involving Mr.

Carson’s clients. The confidentiality agreements proposed for each of the three actions mirrored

each other and it was The Forum’s intent to quickly execute each of the agreements. Ms. Benson

followed up with Mr. Carson twice more that week—on February 21 and 25, attached here as

Exhibit B.

        Ms. Brady’s action, which has many similar allegations to Ms. Barbounis’ action, was

progressing most quickly through the discovery phase of litigation in light of the Scheduling

Order entered by Judge Kearney. Throughout the discovery phase of Ms. Brady’s action, The


cv-06078, pending before the Honorable John M. Gallagher, plaintiff Ms. Marnie O’Brien is represented by separate
counsel.

                                                       4
Forum continued for week to press Mr. Carson on the issue of a confidentiality agreement with

the intent that once an agreement was reached, the parties would be able to execute all three

confidentiality agreements, including an agreement for Ms. Barbounis’ action.

       Nearly two months passed, and still, Mr. Carson had not responded to that series of

emails. On April 29, 2020, when trying to schedule depositions of various witnesses, Mr. Carson

wrote, “I have not received a proposed confidentiality order. I also do not recall you asking

about one.” After The Forum’s counsel, David Walton, Esq., reminded Mr. Carson that

proposed agreements had been sent and followed up on multiple times, Mr. Carson wrote, “I do

not like protective orders. 95% of them are an unnecessary waste of time.” A copy of counsel’s

email exchanged dated April 29, 2020 is attached as Exhibit C and a copy of Ms. Benson’s

follow up email resending the February emails is attached as Exhibit D.

       On May 1, 2020, Mr. Walton again inquired about Mr. Carson’s review of the proposed

agreement, asking “Despite numerous requests, you still have not proposed any changes to the

confidentiality agreement. Are you refusing to enter into one?” A copy of counsel’s email dated

May 1, 2020 is attached as Exhibit E.

       Still having heard nothing in terms of Mr. Carson’s response to the proposed agreement,

Mr. Walton was forced to again raise the outstanding issue on May 13, 2020. Mr. Walton made

clear that without a confidentiality order in place, The Forum would not produce any more

documents to supplement its prior production. Mr. Walton reminded Mr. Carson that The Forum

had proposed an agreement and inquired about his comments numerous times and that Mr.

Carson had not responded. A copy of counsel’s email dated May 13, 2020 is attached as Exhibit

F. The following day, May 14th, Mr. Walton emailed Mr. Carson a “list of open discovery




                                                5
issues” that needed to be resolved as soon as possible. Among the items addressed was the

necessary confidentiality agreement. Mr. Walton wrote:

       Confidentiality agreement: Despite our numerous attempts, you have not
       responded to our request for a confidentiality agreement. Please understand, as we
       have stated on numerous other occasions, we will not be producing additional
       documents until we have an agreement regarding confidentiality. If you need to
       file a motion to compel, so be it but please be prepared to try to explain to the
       court why you have ignored our efforts to enter into such an agreement. Please let
       us know if you plan on going through with the depositions of MEF witnesses
       next week.

A copy of counsel’s email dated May 14, 2020 is attached as Exhibit G (emphasis in original).

Mr. Walton made it clear that without an agreement in place, The Forum’s witnesses would not

be able to appear for the depositions.

       Again, Mr. Carson failed to address the issue, and on the following day—Friday, May 15,

2020, Mr. Walton cancelled the deposition of The Forum’s witnesses which had been scheduled

for the following week, writing:

       As we discussed previously (including yesterday), we will not produce witnesses
       until and unless we have a satisfactory confidentiality agreement in
       place. Because there is still no confidentiality agreement (despite our numerous
       attempts since February to secure such an agreement), we will not be producing
       our witnesses for their depositions next week. If you sign the confidentiality
       agreement, we will be able to produce our witnesses during the week after
       next. But, to be clear, the depositions next week are now off and will be
       rescheduled pending resolution of the issues involving the confidentiality
       agreement.

A copy of counsel’s email exchanged dated May 15, 2020 is attached as Exhibit H. Mr. Carson

promptly responded, but still did not agree to the proposed order or offer any revisions to it, to

which Mr. Walton made clear that he would be willing to work with Mr. Carson to schedule

depositions but, “we are not producing anyone until we have a confidentiality agreement. I’m

really perplexed by your resistance to our proposed agreement.” See Ex. H. Mr. Carson did not

explain his resistance. On the following Monday, May 18th, Mr. Walton twice offered to


                                                 6
produce The Forum’s witnesses during the first two weeks of June “assuming we have a

confidentiality agreement.”

       Ironically, on May 20, 2020, not having responded substantively to any of The Forum’s

email requests about the confidentiality order, Mr. Carson, by email, objected to The Forum’s

Notice of Intent to Subpoena served in Ms. Brady’s action writing, “Caitriona Brady objects to

the Subpoenas to the extent they seek information subject to an obligation of confidentiality to a

third party or that Caitriona Brady believes is sensitive, proprietary, or otherwise

confidential. Caitriona Brady agrees to provide such information, subject to the other

objections stated herein, only in accordance with terms of a confidentiality agreement.” A

copy of Mr. Carson’s email dated May 20, 2020 is attached as Exhibit I (emphasis added). Mr.

Walton responded: “In objection No. 3 below, you indicate that you want a confidentiality

agreement. As you know, we proposed one several months ago. Please execute the proposed

agreement we sent previously or tell us specifically your concerns and we can try to address

them.” Id. Also on May 21, 2020, again as part of a larger list of “open discovery issues,” Mr.

Walton reminded Mr. Carson that the issue of the proposed confidentiality agreement was in Mr.

Carson’s hands. A copy of Mr. Walton’s May 21st email is attached as Exhibit J.

(“Confidentiality Agreement—Ball is in your court. Please let us know your current position.”).

       Despite the ball still being in his court, on June 1, 2020, Mr. Carson issue deposition

notices for various witnesses of The Forum, to which Mr. Walton promptly responded:

       As we have discussed and told you numerous times, we are not going forward
       with these depositions until we have a confidentiality agreement in place. During
       our last call, you indicated that the confidentiality agreement would not be a
       problem. Yet, we still haven’t received a signed copy of the agreement. Please let
       us know – a final yes or no – if you are going to sign our proposed confidentiality
       agreement.

A copy of counsel’s email exchanged dated June 1, 2020, is attached as Exhibit K.


                                                  7
       During the week of June 1st, over the phone and through text messages, Mr. Carson and

Mr. Walton again discussed the issue. As of Tuesday, June 2, 2020, Mr. Carson stated that he

would submit a written correspondence to Judge Kearney on Wednesday, June 3, 2020,

addressing the issue related to the Brady action, but that he would provide a copy of his

correspondence to Mr. Walton before submitting. Mr. Carson did not submit a proposed

correspondence to Mr. Walton nor did he submit anything to this Court. As a result, on

Thursday, June 4th The Forum filed a Motion for the Entry of a Confidentiality Agreement in the

Brady action. Given that The Forum remains in the dark as to the reasoning for Mr. Carson’s

extreme reluctance to agree to an order, The Forum was left with no other choice.

       The Forum first addressed the issue of a confidentiality order in February, at the early

stages of discovery. In the past five-plus weeks, The Forum’s counsel has tirelessly raised the

issue and Plaintiff’s counsel refuses to substantively discuss the proposed agreement. Rather, he

makes broad, unsubstantiated statements about “not liking” such agreements. The Forum’s

counsel has engaged in these repeated attempts to work with Plaintiff’s counsel out of respect for

the Court’s and Your Honor’s position on confidentiality agreements. The Forum’s well-

intentioned efforts to reach an agreement with Plaintiff’s counsel in order to submit a joint

motion have been stonewalled.

                                         Legal Argument

       Upon the motion of a party, the Court may enter a protective order to protect “a party or

person from annoyance, embarrassment, oppression, or undue burden or expense” and to protect

the disclosure of trade secret and confidential information. Fed. R. Civ. P. 26(c)(1). Courts in

the Third Circuit apply factors set forth in Pansy v. Borough of Stroudsburg, 23 F.3d 772, 783-92

(3d Cir. 1994) when determining whether to order the confidentiality preservation of discovery

materials pursuant to Rule 26. In re Avandia Mktg., Sales Practices and Prods. Liability Litig.,

                                                 8
924 F.3d 662, 670 (3d Cir. 2019). District courts, pursuant to Rule 26(c), may “enter a

protective order to shield a party ‘from annoyance, embarrassment, oppression, or undue burden

or expense.’” Id. (quoting Fed. R. Civ. P. 26(c)). Such a “protective order is ‘intended to offer

litigants a measure of privacy, while balancing against this privacy’s interest the public’s right to

obtain information concerning judicial proceedings.’” Id. at 671 (quoting Pansy, 23 F.3d at

786). Protective orders may apply “to all litigation materials—not just those filed in court.” Id.

It is within the inherent power of the courts to grant orders of confidentiality over such litigation

materials. Id. (citing Pansy, 23 F.3d at 785).

       The production of The Forum’s internal communications and documents and testimony

related to The Forum’s work, if publicly available, would no doubt threaten individual’s safety.

Even if documents are independently seemingly innocuous, taken as a collective, the documents

The Forum intends to produce show the inner workings of the organization. Documents could be

pieced together to show who The Forum communicates with, where its employees travel, where

employees stay when they travel, and personal contact information. Armed with a voluminous

amount of information, an observer would have access to information which could be used in

nefarious ways to cause harm and danger to The Forum’s employees.

       Mr. Carson has made verbal representations to Mr. Walton that his clients, including

Plaintiff, want to expose The Forum’s wrongdoing publicly, but he has offered nothing further in

terms of offering a counterproposal to The Forum’s confidentiality agreement. He has not

provided any suggested revisions to The Forum’s proposed agreements. He has not attempted to

negotiate any confidentiality terms. Worse yet, The Forum has reason to suspect that Plaintiff

will use documents and communications produced in this action, or testimony provided during

depositions, for nefarious purposes unrelated to litigation.



                                                  9
       Further, through communications obtained during discovery and The Forum’s fact

investigation, we have found evidence involving hateful, irrational communications made by

Plaintiff. These communications show, without a doubt, that Plaintiff is disturbed emotionally

and is bent on seeking retribution from The Forum and its key employees. Also, this evidence

shows that Plaintiff was the ring-leader for the claims by others against The Forum. Her goal is

not to remedy alleged sexual harassment, which does not exist, but to punish The Forum for

“interfering” with her personal work-related agendas and her attempts to work more with her

paramour’s organization (in the United Kingdom) even though such work threatened The

Forum’s status as a 501(c)(3) organization. In short, she is not the type of person who can be

trusted to treat The Forum’s confidential information with appropriate restraint. As a result, The

Forum has been forced to unilaterally file the instant motion given that there is extraordinary

good cause supporting the entry of the proposed confidentiality agreement.

       The Forum recognizes the public policy rationales and the importance of transparency,

when appropriate, in certain matters. The physical safety of individuals, including individuals

not parties to this Action, however, cannot be jeopardized. It is no secret that the work of The

Forum may be seen as highly controversial. The Forum is forthright with its history of being

targeted by radical groups with histories of violent behavior. The Forum exercises the most

extreme levels of caution to protect its employees. For these reasons, and given Plaintiff’s

refusal to engage in a meaningful discussion about the scope of a confidentiality agreement, The

Forum was left with no choice but to seek assistance from the Court for the sake of its employees

safety and well-being.

       WHEREFORE, Counsel respectfully requests that the Court entered the attached

Proposed Order.



                                                10
                      Respectfully submitted,

                      COZEN O’CONNOR

                      BY: /s/David J. Walton
                         David J. Walton (PA #86019)
                         Leigh Ann Benson (PA #319406)
                         One Liberty Place
                         1650 Market Street, Suite 2800
                         Philadelphia, PA 19103
                         P: 215-665-2000
                         F: 215-665-2013
                         dwalton@cozen.com
                         lbenson@cozen.com

Dated: June 8, 2020   Counsel for Defendant The Middle East Forum




                        11
                                CERTIFICATE OF SERVICE

I hereby certify that I served upon all counsel of record a true and correct copy of Defendant The
        Middle East Forum’s Motion for Entry of a Confidentiality Order via ECF filing.


                                             /s/ David J. Walton
                                             David J. Walton, Esquire

                                             COZEN O’CONNOR

                                             Attorney for Defendant,
                                             The Middle East Forum

Dated: June 8, 2020




                                               12
